Citation Nr: 1724082	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-26 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) with major depression. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1973 to May 1977.

This appeal comes before the Board of Veterans' Appeals by an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied reopening the Veteran's claim for entitlement to service connection for PTSD with major depression.  The claim was subsequently transferred to the jurisdiction of the RO in St. Petersburg, Florida.

In February 2010 and February 2012, the claim was remanded for further development and to afford the Veteran a Board hearing.  A Board hearing was held before the undersigned in December 2012 by videoconference, and a transcript of the hearing is of record.

In March 2013, the Board remanded the appeal once again, for further development.  Such development having been completed, the appeal is ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Board acknowledges that the July 2008 Statement of the Case reflects that the Agency of Original Jurisdiction (AOJ) reopened the Veteran's claim of entitlement to service connection for PTSD with major depression and addressed it on the merits.  Regardless of the AOJ's actions, however, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has been diagnosed with PTSD and major depressive disorder.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The appeal regarding entitlement to reimbursement for emergency medical services is the subject of a separate decision, and that decision will be sent to the Veteran and his representative under separate cover.

Finally, the Board notes that the appeal with respect to service connection for eye residuals/cataracts is not yet ready for review by the Board.  In this regard, the record indicates that the AOJ is in the process of scheduling the Veteran for a hearing with respect to that appeal. 


FINDINGS OF FACT

1.  In a May 2002 rating decision, the AOJ denied the Veteran's claim for service connection for PTSD with major depression; he was advised of the AOJ's decision, and of his appellate rights.

2.  The Veteran filed a notice of disagreement with the May 2002 rating decision but did not perfect the appeal following issuance of the March 2003 statement of the case; nor was any new and material evidence received within one year of the May 2002 rating decision.

3.  Additional personnel records received following the May 2002 rating decision are not pertinent to the appeal. 

4.  Additional lay and medical evidence received since the May 2002 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD with major depression, and raises a reasonable possibility of substantiating the claim.

5.  Competent, probative evidence indicates that the Veteran has valid, current diagnoses of service-related PTSD and major depressive disorder; his PTSD is at least as likely as not related to service, and his major depressive disorder is a result of his PTSD.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for PTSD with major depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD with major depression.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).

4.  The criteria for service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.125 (2016).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Given the favorable disposition of the Veteran's requests to reopen the claim for service connection for PTSD with major depression, as well as the favorable disposition of the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder, the Board finds that all notification and development action needed to render a fair decision on the appeals has been accomplished.

II.  New and Material Evidence

In the present case, the AOJ, by a decision entered in May 2002, denied the Veteran's claim for service connection for PTSD with major depression on grounds that an in-service stressor for PTSD was not confirmed.  The Veteran appealed the decision but did not perfect his appeal after the AOJ issued a statement of the case in March 2003.  In fact, following the March 2003 statement of the case, the next communication from the Veteran was the May 2004 request to reopen his claim for PTSD.  No new and material evidence was received within a year of the May 2002 rating decision.  38 C.F.R. § 3.156(b).  

The Board acknowledges that in August 2013, the AOJ requested the Veteran's "entire" personnel file and received the same in September 2013.  However, the only personnel records that the Veteran's representative asserts are pertinent to the determination of whether the in-service stressor occurred, are the records regarding the Veteran's duty proficiency ratings before and after the stressful event in service.  These records were reviewed in connection with the May 2002 rating decision.  See March 2003 Statement of the Case.  The remaining personnel records added to the record in 2013 neither support nor disprove the incurrence of the in-service stressor.  As such, the Board finds the additional personnel records added in 2013 are not pertinent government records as described by 38 C.F.R. § 3.156(c).

As a result, the May 2002 rating decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Pertinent evidence received since the May 2002 rating decision includes two positive medical opinions linking the Veteran's current PTSD to his reported in-service stressor.  The reports are authored by VA and private mental health practitioners.  See February 2014 letter from J.H., private psychologist and March 2015 letter from Dr. R.C., VA psychiatrist.  Neither of the clinicians indicated any doubt about the Veteran's report that he witnessed a friend commit suicide in service.  
Additionally, the Veteran's brothers submitted letters regarding their recollections of the Veteran's behavior when he returned home from service.  See letters dated in April 2013 from D.W. and J.W.  The Veteran's brother, D.W., also noted that the Veteran told him about the in-service stressor, when he returned from service.  D.W. also noted personal observations of an incident after service when the Veteran was "out of control" and the police were called.  D.W. reported that the police took the Veteran to the hospital for mental health treatment at that time.  The Veteran also offered pertinent testimony during his December 2012 Board hearing. 

None of this evidence was before the adjudicators when the Veteran's claim was denied in May 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  This new evidence also relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD with major depression - namely "credible supporting evidence" of the in-service stressor - and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

III.  Service Connection 

Having reopened the claim for service connection for PTSD, the Board turns to a determination on the merits.  The AOJ considered the claim de novo in its July 2008 Statement of the Case.  Thus, the Board has jurisdiction to review the claim on the merits. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. § 1154(b) (West 2014).  The regulation also contains specific provisions related to stressors regarding prisoner of war and personal assault and notes that lay evidence may be enough to establish the in-service stressors in those situations.  38 C.F.R. § 3.304 (f).   

The Veteran's representative asserts that the Board should consider the specific regulatory provisions pertaining to personal assault cases as the AOJ has been unable to obtain service department records proving the incurrence of the stressor in this case.  In personal assault cases, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. §  3.304(f)(5) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran asserts that he has PTSD and major depressive disorder due to personally witnessing his friend and fellow servicemember commit suicide in May or June 1976 while stationed at Camp Lejeune.  See December 2012 Hearing Transcript; see also May 2017 IHP.
 
During the Veteran's Board hearing, he indicated that he has had dreams, nightmares, constant sweats, difficulty sleeping, and depressed feelings since the event.  Transcript page 4.  He also acknowledged that he had drug issues in the past when he tried to self-medicate.  Id.  He also reported that he began having flashbacks of the event in 1978 or 1979.  Transcript page 6.  He reported that he would withdraw and focus on what he was seeing in his head.  Id.  He reported that sometimes he would stare and remember the whole thing.  Id.  He reported that there were a few times that his brother and mother rushed him to the hospital when he was withdrawn because they did not know what was going on.  Id.  He confirmed that he was treated for his mental health in 1978, at the VA medical center in Philadelphia.  Id.  
  
There is no dispute that the Veteran has a current diagnoses of PTSD and major depressive disorder.  See e.g. March 2015 letter from VA psychiatrist, Dr. R.C.  

In February 2014, the Veteran's then-treating psychologist (private) attributed the Veteran's PTSD to witnessing his friend's suicide by gunshot.  See February 2014 opinion from Dr. J.H. 

Subsequently, the Veteran's VA treating psychiatrist, Dr. R.C., submitted a letter in March 2015 also attributing the Veteran's PTSD to witnessing his friend's suicide.  Dr. R.C. noted that the Veteran had been under her care for PTSD and Major Depressive Disorder since March 2014.  She opined that the Veteran's PTSD "is directly related to witnessing the traumatic event of his friend shooting himself while they were both in the Marine Corps in 1976.  It resulted in him not re-enlisting and deciding to separate from the military.  It further resulted in social and occupational dysfunction attempting to establish a career and family life as a civilian."  She also opined that the Veteran's PTSD resulted in his depressive episodes.  

Thus, the case turns on whether the Veteran's in-service stressor is confirmed.
The Veteran reported that, while in service, he was interviewed about the incident  by his commanding officer, the Military Police, and Criminal Investigative Division.  See May 2017 Informal Hearing Presentation (IHP).  Additionally, the Veteran testified during his hearing before the Board that he sought VA mental health treatment shortly after service separation, in 1978.  

To date, VA has been unable to obtain service department records regarding the investigation of the stressor, or any VA treatment records dated in 1978.  In a May 2007 statement, the Veteran provided the name and unit information of the servicemember who committed suicide.  In response, the AOJ sought additional personnel records for the Veteran but it does not appear that the AOJ attempted to obtain the records of the fellow servicemember who died.  It is possible that the deceased servicemember's personnel file would contain the death investigation report, which may document the Veteran's interview.  In a recent decision, the Court held that in accordance with VAOGCPREC 5-2014, when a claimant adequately identifies relevant records of fellow servicemembers that may aid in corroborating a claimed event (such as a personal assault), the duty to assist requires VA to attempt to obtain such records, or at a minimum, to notify the claimant why it will not undertake such efforts.  Molitor v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 834 (June 1, 2017).  In this case, for the reasons explained below, the Board is able to find credible, supporting evidence of the in-service stressor based on the evidence of record.  Thus, a remand to obtain the deceased servicemember's records in accordance with VAOGCPREC 5-2014 and Molitor would only delay resolution of the claim.

There are no letters of record from any other servicemembers who witnessed the event or had direct knowledge that the Veteran witnessed the event.  In a May 2007 statement, the Veteran reported that he tried to get in touch with other servicemembers who had personal knowledge of the event but was unsuccessful. 

As the Veteran's representative points out in the IHP, the regulation only requires that that there is "credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).  The regulation does not strictly require service department or VA records to corroborate the stressor.  Id.  Further, the Veteran's representative asserts that if VA is unable to obtain service department or VA records to corroborate the asserted stressor, then the Board should accept as "credible supporting evidence" markers such as those acceptable to corroborate a personal assault stressor.  In this regard, the Veteran's representative cited personnel records which identified a dip in the Veteran's duty proficiency rating following the in-service stressor.  

Service personnel records indicate that the Veterans' duty proficiency rating was 4.3 in March 1976 and had been consistently above 4.0 for his entire service career up to that point, but dropped to 3.9 in July 1976, after the stressor.  The Veteran's duty proficiency rating stayed at 3.9 when measured again in January 1977 before rising to 4.8 at discharge in May 1977. 

Further, the Veteran's brothers submitted letters on his behalf, detailing their impression of the Veteran's behavior when he returned home from service.  See letters from D.W. and J.W. dated in March 2013.  D.W. specifically recalled the Veteran telling him that he had personally witnessed a friend shoot himself in service.  D.W. also recalled an event shortly after the Veteran's return from service, in which the Veteran was acting irrationally and D.W. called the police.  D.W. reported that the police had to hold the Veteran down to calm him and eventually took him to the hospital for psychiatric treatment.  J.W. noted that the Veteran came home from the war like he had "trouble".  He also reported that the Veteran seemed like he was blocking out the inside.  He reported that the Veteran seemed like he was still in the war, all the time, every day, even after he came home. 

The Board has no reason to doubt the authenticity of the letters from D.W. and J.W. and finds the statements to be competent and credible.  Further, the letter from D.W. is credible supporting evidence that the Veteran witnessed his friend commit suicide as well as the Veteran's change in behavior following the event.  The Board also finds that the letter from J.W. is credible supporting evidence of a change in the Veteran's behavior following the event in service.  Moreover, the Board finds that the Veteran's personnel records which indicate a dip in his duty proficiency rating, after years of higher ratings, following the date of the in-service stressor, bolster the credibility of the lay evidence.  

The Board also places a high probative value on the December 2001 and April 2002 VA examination reports (both authored by the same VA clinician) that diagnosed the Veteran with PTSD associated with the Veteran's report of witnessing his friend commit suicide in service.  The December 2001 VA examination report also noted a diagnosis of major depression secondary to PTSD.  The Board also places a high probative value on both the February 2014 private psychologist's opinion and the March 2015 VA psychiatrist's opinion that the Veteran has service-related PTSD.  The Board acknowledges that the private and VA medical opinions were rendered based upon the Veteran's recitation of the facts to the clinicians; however, these clinicians are experts in the area of mental health and trained to recognize signs of malingering.  None of the clinicians noted any indication of malingering.  Significantly, that there are no opinions weighing against the claim.  Therefore, the Board has no reason to doubt that the VA and private opinions are based on credible supporting statements.  
Given the markers of a stressor in service which bolsters the credibility of the supporting lay evidence, including lay evidence regarding the specific in-service stressor, and multiple positive medical opinions finding that the Veteran has service-related PTSD, the Board resolves doubt and finds that there is credible supporting evidence that the in-service stressor occurred.  As such, service-connection for PTSD is warranted. 

Moreover, as Dr. R.C. opined that the Veteran's PTSD resulted in his depressive episodes, for which she has diagnosed major depressive disorder, the Board resolves doubt and finds that the Veteran's major depressive disorder was caused or aggravated by his PTSD.  See 38 C.F.R. § 3.310. 

Based on the foregoing, the Board resolves all doubt in favor of the Veteran and finds that the criteria for service connection for PTSD and major depressive disorder are met.  See 38 C.F.R. § 3.304(f).  

  
ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted. 

Service connection for major depressive disorder is granted. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


